Citation Nr: 0713083	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-44 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for diabetes mellitus.  In August 2006, the Board 
remanded the case for the veteran to receive, as he had 
requested, a hearing before a Veterans Law Judge.  The 
veteran had a Board hearing in March 2007, and the RO 
returned the case to the Board for adjudication.

The Board notes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006), which addressed a similar case 
involving a veteran who served aboard a ship off the shores 
of Vietnam.  In Haas, the Court held that service in Vietnam 
will be presumed if a veteran has received a Vietnam Service 
Medal.  It appears that the Court also held that the 
presumption of herbicide exposure extends to individuals who 
served aboard ship in close proximity to Vietnam.  The 
Secretary of VA has appealed the Court's decision in Haas to 
the United States Court of Appeals for the Federal Circuit.  
There is an also ongoing appeal process on the issue of 
whether the Board may stay the adjudication of cases affected 
by the Court's decision in Haas.  See Chairman's Memorandum 
No. 01-06-24 (September 21, 2006), and Ribaudo v. Nicholson, 
20 Vet. App. 552 (2007) (en banc), appeal filed (Fed. Cir. 
Apr. 2, 2007).

The veteran's case has been advanced on the Board's docket, 
which indicates that the expeditious adjudication of the case 
is desirable.  Under the circumstances of this particular 
case, the Board believes that the interests of the veteran 
will be best served by directing additional development at 
this time.  Ribaudo v. Nicholson, 20 Vet. App. 552 (2007) (en 
banc), appeal filed (Fed. Cir. Apr. 2, 2007).  As hereinafter 
explained, the resolution of the underlying question 
presented in this particular appeal may, regardless of the 
outcome of any ongoing judicial cases, depend on factual 
determinations which require additional development.  The 
Board therefore believes that action on this appeal should 
not be stayed at this time. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Evidence of record shows that the veteran served on the 
U.S.S. Cochrane from 1969 to 1972.  Evidence of record 
includes deck logs showing that the U.S.S. Cochrane engaged 
in activities in support of the Vietnam war effort.  However, 
although the veteran claims that the U.S.S. Cochrane operated 
in Da Nang harbor and also sailed into the Hai Phong (or 
Haiphony) River, naval records now in the claims file do not 
clearly document such activity.  The Board recognizes the 
RO's efforts in attempting to verify whether the veteran set 
foot in Vietnam.  However, it appears from the veteran's 
contentions that the U.S.S. Cochrane may have operated not 
just in offshore waters, but in waters in close proximity to 
Vietnam.  Such evidence may prove to be very significant and 
the Board believes additional action to attempt to verify the 
ship's locations should be undertaken. 

The Board also notes that the veteran's DD Form 214N does not 
list the Vietnam Service Medal, but a December 19, 1969, 
service personnel record is to the effect that a Vietnam 
Service Medal was issued.  Clarification is appropriate in 
view of the recent judicial holdings discussed in the 
introduction.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the United 
States Navy and clarify whether or not 
the veteran was awarded the Vietnam 
Service Medal. 

2.  The RO should contact the Naval 
Historical Center (or other appropriate 
service unit) and request information 
regarding the U.S.S. Cochrane's proximity 
to Vietnam during the time periods when 
the veteran was assigned to that ship.  
Specific verification of any operations 
of the U.S.S. Cochrane in Da Nang harbor 
and/or in the Hai Phong river (or 
Haiphony river as claimed by the veteran) 
should be obtained, including if 
possible, the closest distance to the 
shore of Vietnam that the U.S.S. Cochrane 
operated.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim can be granted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



